FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2901
                  _____________________________

ADDISON DRYWALL, INC. and
BRIDGEFIELD EMPLOYER'S Etc.,
Et Al.,

      Appellants/Cross-Appellees,

      v.

SALVADOR TORRES,

      Appellee/Cross-Appellant,

and

CRB CONTRACTORS, LLC and
NORMANDY INSURANCE CO.,

      Appellees/Cross-Appellees.
                  _____________________________


On appeal from an order of the Judge of Compensation Claims.
Keef F. Owens, Judge.

Date of Accident: September 1, 2017.

                           May 13, 2019


PER CURIAM.

    In this workers’ compensation appeal, Addison Drywall, Inc.
and its insurer (collectively, the E/C) challenge the finding of the
judge of compensation claims (JCC) that Addison was Claimant’s
employer at the time of the workplace accident. On cross-appeal,
Claimant challenges the denial of his claim for payment of certain
medical bills as well as the JCC’s failure to award temporary total
disability (TTD) benefits beyond the date of the hearing. We affirm
the JCC’s order in all respects and write only to address Claimant’s
argument concerning the award of TTD benefits.

     Claimant argues that the award of TTD benefits only to the
date of the hearing was erroneous because no record evidence
supports terminating the benefits as of that date. He asks us to
modify the decretal portion of the order to specify that the TTD
benefits are not only payable through the date of the hearing but
also “for so long as such benefits are proper.” See McDonnell
Douglas Corp. v. McDonald, 620 So. 2d 1146, 1146 (Fla. 1st DCA
1993) (modifying decretal portion of order to include this phrase in
place of erroneous language awarding TTD benefits “through the
present and continuing”). We see no reason to do so.

     Although the JCC would not have erred by including this
language in the decretal portion of the order in light of the
undisputed evidence that Claimant was still off work at the final
hearing and that he would continue to be off work until released
by his doctor, it does not follow that the JCC erred by not including
this language in the order and instead awarding TTD benefits only
to the date of the hearing. Indeed, as the E/C recognizes, 1 even


    1    See Reply/Cross-Ans. Br. at 47-48 (“Salutary phrases
emerged in the case law, such as those Claimant cites and would
like to have seen written into the order, e.g.; ‘until such time’ or
‘for so long as such benefits are proper’ -- all ways of simply
signaling a case is returned to a self-administering status, it being
presumed the carrier will not act arbitrarily but will continue
benefits until such date as a release is published, for if it acts
precipitously -- or even if it acts responsibly, definitive report in
hand: in both cases a claimant is not precluded from challenging
administrative determination vis-à-vis all tools and remedies
afforded by law for continuation or extension of said benefits, along
with fees, costs, penalties and interest designed to keep the carrier
on the straight-and-narrow.”).

                                 2
without such language, the self-executing nature of the workers’
compensation system will require the E/C to continue providing
TTD benefits to Claimant so long as he remains eligible for those
benefits, and if the E/C fails to do so, Claimant is not without
recourse. Thus, under the circumstances, the language Claimant
asks us to add to the JCC’s order is surplusage.

    For the foregoing reasons, the JCC’s order is AFFIRMED.

WOLF, WETHERELL, and MAKAR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


H. George Kagan of H. George Kagan, P.A., Gulf Stream, for
Addison Drywall, Inc. and Bridgefield Employer’s, et al.,
Appellants/Cross-Appellees.

David C. Wiitala of Wiitala & Contole, P.A., North Palm Beach, and
Wendy S. Loquasto of Fox & Loquasto, LLC, Tallahassee, for
Salvador Torres, Appellee/Cross-Appellant.

William H. Rogner of Hurley, Rogner, Miller, Cox & Waranch,
P.A., Winer Park, for CRB Contractors, LLC and Normandy
Insurance, Appellees/Cross-Appellees.




                                3